DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-20 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 line 13 recites “a new material layer”. However, a new material layer had already been recited in line 8. Is this the same material layer or a different one? Thus the claim is unclear and therefore is indefinite. Dependent Claims 18-19 are indefinite as depending from an indefinite base claim.
Claim 18 line 3 recites “a peel angle”. However, a peel angle was previously recited in Claim 17 upon which Claim 18 depends. Is this the same peel angle or a different one? Thus the claim is unclear and therefore is indefinite. 
Claim 20 line 8 recites “a quantity of photo responsive resin”. However, a quantity of photo response resin was already recited in line 5. Is this the same quantity of resin or a new quantity? Thus the claim is unclear and therefore in indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 20 recites the broad recitation “at least substantially”, and the claim also recites “constant” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Thus Claim 20 is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 11-12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Siblani et al. (US 2011/0089610 A1, hereinafter “El-Siblani”).
Regarding Claim 1, El-Siblani discloses illustrative examples of a top-down version of a stereolithography manufacturing application (40) ([0067]; Figs. 1A,1B) and a bottom-up version of a stereolithography manufacturing application (70) with alternative build orientations and directions ([0093]; Figs. 2A,2B). The bottom-up version comprises a build platform (build plate, 74) suspended on a support (76) attached to an elevator (89) that can progressively move the build plate in a vertically upward 
Regarding Claims 2-4, the limitations of Claim 1 from which Claims 2-4 depend are disclosed by El-Siblani as discussed above. El-Siblani further discloses suitable release element may includes the films described above as a translucent protective film layer, and this film should preferably have sufficient resilience and strength such that they are not damaged when peeled, and especially preferred materials for the film include TEFLON® films (polytetrafluoroethylene, PTFE) ([0124]). 
Regarding Claim 5, the limitations of Claim 1 from which Claim 5 depends are disclosed by El-Siblani as discussed above. El-Siblani
Regarding Claim 11, the limitations of Claim 1 from which Claim 11 depends are disclosed by El-Siblani as discussed above. El-Siblani further discloses photo responsive resin is solidifiable by means of supply of stimulating energy such as electromagnetic radiation such as UV radiation ([0064]). Figure 2A depicts an energy projector which can be the source of solidifying energy ([0093]; Fig. 2A). 
Regarding Claim 12, the limitations of Claim 1 from which Claim 12 depends are disclosed by El-Siblani as discussed above. As discussed above, the apparatus further comprises an applicator (doctor blade component, 365) for assisting in spreading a new quantity of photo responsive resin on the release element to achieve a generally uniform thickness of the new quantity of photo response resin.
Regarding Claim 15, the limitations of Claim 1 from which Claim 15 depends are disclosed by El-Siblani as discussed above. El-Siblani further discloses in terms of a top-down version, a sensor (540) may be connected to a peeling member controller, and if release film adheres to 3D object, sensor will detect a pulling force (tension) in the downward (negative) z-axis direction, which is indicative of the force of 3D object exerted against release film, and if the detected force exceeds the setpoint, motor (465) will be activated to initiate peeling ([0175]). The sensed force thus provides an indication of release film adherence to 3D object, and the peeling member can be selectively activated only when such adherence is believed to have occurred ([0175]). Furthermore, the sensor is bi-directional and configured to sense forces in the positive and negative z-axis directions ([0182]) and thus the above disclosure may be applied to a bottom-up version. 
Regarding Claim 16, the limitations of Claim 1 from which Claim 16 depends are disclosed by El-Siblani as discussed above. As discussed above, the apparatus comprises an elevator (lifting mechanism) for lifting the that can progressively move the build plate in a vertically upward direction during an 3D object building operation in which the build plate supports the 3D object being formed from photo responsive resin.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Siblani et al. (US 2011/0089610 A1, hereinafter “El-Siblani.
Regarding Claim 20, El-Siblani discloses illustrative examples of a top-down version of a stereolithography manufacturing application (40) ([0067]; Figs. 1A,1B) and a bottom-up version of a stereolithography manufacturing application (70) with alternative build orientations and directions ([0093]; Figs. 2A,2B), and discloses a method and an apparatus for controlling tension. The bottom-up version comprises a build platform (build plate, 74) suspended on a support (76) attached to an elevator (89) that can progressively move the build plate in a vertically upward direction during an 3D object (78) building operation in which the build plate supports the 3D object being formed from solidifiable material (photo responsive resin, 92) ([0093]; Fig. 2A). The photo responsive resin is photopolymeric resin capable of being selectively hardened by the application of electromagnetic radiation ([0067]). The bottom-up version further comprises a solidification substrate (base plate, 79a) comprising a protective film (82) arranged above an elastomeric translucent layer (80a) arranged above a rigid or semi-rigid translucent layer (80) ([0093], [0098]; Fig. 2a). 
Further disclosed is a film peeling system wherein a movable film (release element, 394) is circulated between rollers (364) and is configured to receive a quantity of photo responsive resin wherein an applicator (365) is used to remove excess photo responsive resin and the movable film is positioned into an exposure zone (343) to receive electromagnetic radiation from pattern generator (108) for forming a new material layer of the 3D object, then a peeling member (392) is provided which peels the 3D object from the film without applying an appreciable force or any force ([0147]; Fig. 25). Figure 25 depicts a pair of rolls (tensioning components, 364) to which opposite ends of the release element (394) are secured for applying a controlled tension force to the release element (Fig. 25). A suitable drive mechanism is provided which then moves the peeling member along the length of the film between film and object, thereby separating the film and object 44 in a line peeling operation ([0101] et. seq.). Because the control unit (62) controls the pair of rolls (364) and the vertical movement of the build plate (Fig. 25), the release element is kept in tension (Fig. 25) and because after curing of the layer is complete the peeling member peels the 3D object from the release film without any appreciable separation force ([0147]), the peel angle of the release element and a tension applied to the release element by the tension components must necessarily be controlled. Because the peel angle is controlled, the amount of release element is necessarily controlled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani et al. (US 2011/0089610 A1, hereinafter “El-Siblani”).
Regarding Claims 6, 8, and 10, the limitations of Claim 2 from which Claims 6, 8, and 10 depend are disclosed by El-Siblani as discussed above. Figure 1A depicts the top-down version has the vertical motion of the build plate provided by an electric motor with an encoder, thus an electric stepper motor, and the electric stepper motor is depicted as controlled by a control unit, thus an electronic controller (Fig. 
Regarding Claim 7, the limitations of Claim 6 from which Claim 7 depends are disclosed by El-Siblani as discussed above. Figure 25 depicts an idler roller (unnumbered) on one side of the base plate, and on the opposing side depicts a sign indicating a change of direction for the release film and the disposition of another tensioning roller. One of ordinary skill in the art could have drawn the inference from Figure 25 that there are idler rollers on opposing sides of the base plate just as there are tensioning rollers on opposing sides of the base plate for the benefit of balance and control of the release film. El-Siblani further discloses a peeling member (392) that is driven along the length of the film between the film and the 3D object thereby separating the film and the object in a line peeling operation ([0148]; Fig. 25). Thus the peel angle while the peeling of the release film is occurring is controlled.
Regarding Claim 9, the limitations of Claim 1 from which Claim 9 depends are disclosed by El-Siblani as discussed above. Figure 1A depicts the top-down version has the vertical motion of the build plate provided by an electric motor with an encoder, thus an electric stepper motor, and the electric stepper motor is depicted as controlled by a control unit, thus an electronic controller (Fig. 1A). Figure 2A depicts the bottom-up version has the vertical motion of the build plate provided by a motor (unnumbered) (Fig. 2A). One of ordinary skill in the art would have drawn the inference to use an electric stepper motor controlled by an electronic controller on the bottom-up version to gain the benefit of the stepper motor which is well known in the art to provide high precision motion. Likewise, one of ordinary skill in the art would have found it obvious to apply the benefit of using electric stepper motors on other components that could benefit from high precision motion control, such as the tensioning rollers. Thus, the use of electronically controlled electric stepper motors on the tensioning rollers is implied.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani et al. (US 2011/0089610 A1, hereinafter “El-Siblani”) in view of Kulkarni et al. (US 6,159,411, hereinafter “Kulkarni”).
Regarding Claims 13 and 14, the limitations of Claim 12 from which Claims 13 and 14 depend are disclosed by El-Siblani as discussed above. El-Siblani does not disclose the doctor blade component is arranged in a path of movement of the low surface energy release element, or the doctor blade component is arranged parallel to a path of movement of the low surface energy release element, and movable laterally along an axis perpendicular to the path of movement.
In the same field of endeavor, stereolithography, Kulkarni discloses apparatus for top-down version stereolithography, the apparatus comprising a container (12) for holding photo responsive resin (14), an elevator platform (build plate, 20), an exposure system (22), a recoating bar (doctor blade, 24), and a doctor blade driving means (not shown), and at least one computer for controlling the components of the apparatus according to a number of different styles (C8 L59-67; C9 L1-9; C15 L1-16). In operation, the doctor blade is swept across the surface of the resin one or more times at a desired velocity, thus the doctor blade is arranged in a path of movement and moveable laterally along an axis perpendicular to the path of movement (C10 L4-22; Figs. 1A,1B).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the El-Siblani invention of an apparatus for stereolithography, as discussed above, with the Kulkarni teaching of sweeping a doctor blade across the surface. In combination, the doctor blade would sweep across the surface of the release layer of El-Siblani. One would be motivated to combine them by a desire to gain the benefit of speeding the process of preparing object data so that laminae formation may begin with less delay, as taught by Kulkarni (C20 L19-26).


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani et al. (US 2011/0089610 A1, hereinafter “El-Siblani”).
Regarding Claim 17, El-Siblani discloses illustrative examples of a top-down version of a stereolithography manufacturing application (40) ([0067]; Figs. 1A,1B) and a bottom-up version of a El-Siblani further discloses suitable low surface energy release film may include the films described above as a translucent protective film layer, and this film should preferably have sufficient resilience and strength such that they are not damaged when peeled, and especially preferred materials for the film include TEFLON® films (polytetrafluoroethylene, PTFE) ([0124]). The photo responsive resin is a photopolymeric resin capable of being selectively hardened by the application of electromagnetic radiation ([0067]). The bottom-up version further comprises a solidification substrate (base plate, 79a) comprising a protective film (82) positioned above an elastomeric translucent layer (80a) positioned above a rigid or semi-rigid translucent layer (80) ([0093], [0098]; Fig. 2a). Figure 1A depicts the top-down version has the vertical motion of the build plate provided by an electric motor with an encoder, thus an electric stepper motor, and the electric stepper motor is depicted as controlled by a control unit, thus an electronic controller (Fig. 1A). Figure 2A depicts the bottom-up version has the vertical motion of the build plate provided by a motor (unnumbered) (Fig. 2A). One of ordinary skill in the art would have drawn the inference to use an electric stepper motor controlled by an electronic controller on the bottom-up version to gain the benefit of the stepper motor which is well known in the art to provide high precision motion. Likewise, one of ordinary skill in the art would have found it obvious to apply the benefit of using electric stepper motors on other components that could benefit from high precision motion control, such as the tensioning rollers. Thus, the use of electronically controlled electric stepper motors on the tensioning rollers is implied. Further disclosed is a film peeling system wherein a movable film (release film, 394) is circulated between rollers (364) and is configured to receive a quantity of photo responsive resin wherein an applicator (365) is used to remove excess photo responsive resin and the movable film is positioned into an exposure zone (343) to receive electromagnetic radiation from pattern generator (108) for forming a new material layer of the 3D object, then a peeling member (392) is provided which peels the 3D object from the film without applying an appreciable force or any force ([0147]; Fig. 25). Figure 25 depicts a pair of rolls (tensioning rollers, 364) to 
Regarding Claim 18, the limitations of Claim 17 from which Claim 18 depends are disclosed by El-Siblani as discussed above. Figure 25 depicts an idler roller (unnumbered) on one side of the base plate, and on the opposing side depicts a sign indicating a change of direction for the release film and the disposition of another tensioning roller. One of ordinary skill in the art could have drawn the inference from Figure 25 that there are idler rollers on opposing sides of the base plate just as there are tensioning rollers on opposing sides of the base plate for the benefit of balance and control of the release film. El-Siblani further discloses a peeling member (392) that is driven along the length of the film between the film and the 3D object thereby separating the film and the object in a line peeling operation ([0148]; Fig. 25). Thus, the peel angle while the peeling of the release film is occurring is controlled.
Regarding Claim 19, the limitations of Claim 17 from which Claim 19 depends are disclosed by El-Siblani as discussed above. As discussed above, El-Siblani discloses suitable low surface energy release film may include the films described above as a translucent protective film layer, and this film should preferably have sufficient resilience and strength such that they are not damaged when peeled, and especially preferred materials for the film include TEFLON® films (polytetrafluoroethylene, PTFE) ([0124]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743